Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bryant Kelly Pride appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Pride, No. l:08-cr-00024-JPJ-RSB-2 (W.D.Va. filed Mar. 3, 2015; entered Mar. 4, 2015). We *816deny as unnecessary Pride’s motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although Pride noted an appeal from the district court’s order, he has proffered no argument on appeal specifying any error by the district court in granting his motion.